NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/12/2022, with respect to claims 1-7, 9-14, 16-18, and 20 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-14, 16-18, and 20 has been withdrawn and a Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claims 1-7, 9-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “performing, by the mobile device, a radio signal scan at the frequency to measure a signal strength of a radio signal from the cell, wherein the performing of the radio signal scan occurs in response to a one or more criteria being satisfied, the one or more criteria comprising at least one of determining that the mobile device is in idle mode, or determining that network bandwidth consumption of the mobile device is less than or equal to a threshold network bandwidth consumption value” in combination with the remaining limitations of the claim is not found in the prior are, therefore, claim 1 is allowed.  Claims 10 and 16 recite similar limitations as those of claim 1, therefore, claims 10 and 16 are allowed for similar reasons as stated above.  Claims 2-7, 9, 11-14, 17-18, and 20 depend from an allowed base claim, therefore, claims 2-7, 9, 11-14, 17-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474